PER CURIAM.
Appellant was convicted of sexual battery on a person under twelve years of age in violation of section 794.011(2), Florida Statutes (count I), and two counts of sexual battery on a person older than twelve but less than eighteen years of age in violation of section 794.011(8)(b), Florida Statutes (counts II and III). We affirm those convictions without further discussion. We remand this case to the trial court to correct a scrivener’s error in the judgment regarding count I, which incorrectly reflects that Appellant was convicted of violating section 794.011(8)(b): the correct statute citation is section 794.011(2).
AFFIRMED and REMANDED with instructions.
SAWAYA, PALMER, and GRIFFIN, JJ., concur.